UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2268


JACOB OLAKUNLE AJOMALE, a/k/a Emmanuel Adegoke, a/k/a Jacob
Asomale,

                Petitioner,

          v.

ERIC H. HOLDER, JR., U.S. Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 20, 2011                  Decided:   August 2, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Robbin K. Blaya,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jacob       Olakunle      Ajomale,          a     native          and       citizen      of

Nigeria,     petitions        for     review       of    an    order          of    the     Board    of

Immigration      Appeals       (“Board”)       dismissing            his      appeal        from     the

immigration       judge’s        denial        of       his        requests          for       asylum,

withholding       of    removal,       and     protection           under          the    Convention

Against Torture.

             A   determination         regarding          eligibility              for     asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                       INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                          Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                           8 U.S.C. § 1252(b)(4)(B)

(2006).          Legal       issues     are     reviewed            de        novo,       “affording

appropriate      deference       to    the     [Board]’s           interpretation              of    the

[Immigration           and     Nationality              Act]        and            any      attendant

regulations.”          Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).         This court will reverse the Board only if “the

evidence . . . presented was so compelling that no reasonable

factfinder        could       fail     to      find          the     requisite              fear     of

persecution.”          Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS,   296   F.3d      316,    325     n.14    (4th       Cir.      2002).               Furthermore,

“[t]he agency decision that an alien is not eligible for asylum

is   ‘conclusive        unless      manifestly          contrary         to    the       law   and   an

                                               2
abuse of discretion.’”              Marynenka v. Holder, 592 F.3d 594, 600

(4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

              We have reviewed the evidence of record and conclude

that   substantial       evidence        supports          the   agency’s    finding       that

Ajomale    failed     to    demonstrate          a    well-founded        fear    of    future

persecution in Nigeria on account of a protected ground.                                    We

therefore uphold the denial of Ajomale’s requests for asylum and

withholding of removal.                 See Camara v. Ashcroft, 378 F.3d 361,

367    (4th    Cir.      2004)      (“Because             the    burden   of     proof      for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”).

              Finally,      we    find    that       substantial       evidence     supports

the finding that Ajomale failed to meet the standard for relief

under the Convention Against Torture.                       To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”         8 C.F.R. § 1208.16(c)(2) (2011).                        We find that

Ajomale    failed      to        make    the        requisite      showing       before    the

immigration court.

              Accordingly,        we     deny       the    petition    for     review.       We

dispense      with    oral        argument      because          the   facts      and     legal



                                                3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4